Per Curiam: It is claimed hy plaintiffs in error that a decision of this case involves the construction of section 12, article 9, of the constitution, prohibiting cities from incurring indebtedness beyond a certain limit, and that the Appellate Court had no jurisdiction to determine the question. On the other hand, it is insisted that the judgment rendered in the ■Appellate Court was not final, and the writ of error can not be maintained. The statute (Starr & Curtis, p. 1853, see. 91,) provides for an appeal or writ of error to review a judgment of the Appellate Court in the following cases: “If the judgment of the Appellate Court be that the order, judgment or decree of the court below be affirmed, or if final judgment or decree be rendered therein in the Appellate Court, or if the judgment, order or decree of the Appellate Court be such that no further proceedings can be had in the court below except to carry into effect the mandate of the Appellate Court.” Here the judgment was reversed, and the cause remanded for another trial in the circuit court, and hence does not fall within either clause of the statute which authorizes an appeal or writ of error. Whether the Appellate Court had jurisdiction or not does not affect the question. The decision of that court can not be reviewed on appeal or writ of error, unless it has rendered such a judgment as is described in the statute supra. The writ of error will be dismissed. Writ dismissed.